Case 3:17-ap-03015       Doc 32    Filed 03/13/19 Entered 03/13/19 17:18:50             Desc Main
                                   Document     Page 1 of 6




                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

In re:                              )
                                    )
ROCK BRANCH MECHANICAL, INC.,       )                Case No. 16-bk-30531
                                    )
                  Debtor.           )                Chapter 7
                                    )
___________________________________ )
                                    )
ROBERT L. JOHNS, Trustee,           )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Adversary No. 17-ap-3015
                                    )
WESTERN SURETY COMPANY,             )
                                    )
                  Defendant.        )
___________________________________ )

                                  MEMORANDUM OPINION
         Pending before the court are cross motions for summary judgment. Robert L. Johns, the
Chapter 7 trustee administering the bankruptcy estate of Rock Branch Mechanical, Inc. (the
“Debtor”), seeks to avoid a security interest recorded by Western Surety Company on certain
personal property of the Debtor or the proceeds therefrom. 1 Western Surety opposes the trustee’s
motion and seeks summary judgment in its own right. It asserts, among other things, that its
interest in the subject property is unavoidable based upon the Debtor’s assignment of certain
property to it more than ninety days before the Debtor filed its bankruptcy petition.


1
  The record is unclear whether the trustee seeks to avoid Western Surety’s lien upon the Debtor’s
personal property, the proceeds emanating from such property, which the Debtor allegedly
liquidated prepretition, or some combination thereof. However, any distinction in that regard is
immaterial to the court’s limited disposition of the motions for summary judgment.


                                                 1
Case 3:17-ap-03015        Doc 32    Filed 03/13/19 Entered 03/13/19 17:18:50               Desc Main
                                    Document     Page 2 of 6


       For the reasons stated herein, the court will grant partial summary judgment to the trustee
and reserve disposition of Western Surety’s motion pending supplemental briefing. 2
                                    I. STANDARD OF REVIEW
       Federal Rule of Civil Procedure (“Rule”) 56, made applicable to this proceeding by Federal
Rule of Bankruptcy Procedure 7056, provides that summary judgment is only appropriate if the
movant demonstrates “that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment
must make a prima facie case by showing: first, the apparent absence of any genuine dispute of
material fact; and second, the movant’s entitlement to judgment as a matter of law on the basis of
undisputed facts. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant bears
the burden of proof to establish that there is no genuine dispute of material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 325 (1986). Demonstrating an absence of any genuine dispute as to any
material fact satisfies this burden. Id. at 323. Material facts are those necessary to establish the
elements of the cause of action. Anderson, 477 U.S. at 248. Thus, the existence of a factual dispute
is material — thereby precluding summary judgment — only if the disputed fact is determinative
of the outcome under applicable law. Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). A movant
is entitled to judgment as a matter of law if “the record as a whole could not lead a rational trier of
fact to find for the non-movant.” Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (citation
omitted); see also Anderson, 477 U.S. at 248.
       If the moving party shows that there is no genuine dispute of material fact, the nonmoving
party must set forth specific facts that demonstrate the existence of a genuine dispute of fact for
trial. Celotex Corp., 477 U.S. at 322-23. The court is required to view the facts and draw
reasonable inferences in the light most favorable to the nonmoving party. Shaw, 13 F.3d at 798.
However, the court’s role is not “to weigh the evidence and determine the truth of the matter [but
to] determine whether there is a need for a trial.” Anderson, 477 U.S. at 249-50. Nor should the
court make credibility determinations. Sosebee v. Murphy, 797 F.2d 179, 182 (4th Cir. 1986). If


2
  The allegations in Western Surety’s motion essentially amount to a counterclaim – that despite
the trustee’s anticipated avoidance, Western Surety possesses a superior right in the subject
property by virtue of an assignment. Based upon the court’s disposition herein, and because
Western Surety did not plead its claim as a counterclaim, the court will convene a telephonic
hearing to determine the best way to address Western Surety’s claim because the record before the
court is otherwise insufficient.
                                                  2
Case 3:17-ap-03015        Doc 32     Filed 03/13/19 Entered 03/13/19 17:18:50                Desc Main
                                     Document     Page 3 of 6


no genuine issue of material fact exists, the court has a duty to prevent claims and defenses not
supported in fact from proceeding to trial. Celotex Corp., 477 U.S. at 317, 323-24.
                                          II. BACKGROUND
        On May 9, 2012, the Debtor and Western Surety executed a General Agreement of
Indemnity (“GAI”). 3 Included in the GAI are two provisions that are central to the parties’ dispute.
Paragraph nine—“Consequences of Events of Default”—provides, among other things, that the
Debtor upon default “assign, transfer, and set over to [Western Surety] all of their rights under the
Bonded Contracts, including . . . ii. all machinery, plant, equipment, tools and materials upon the
site of the work or elsewhere for the purposes of the Bonded Contracts, including all material
ordered for the Bonded Contracts . . . .” Paragraph ten—“Security Interest;UCC”—provides that
“[a]s security for their obligations under this Agreement, upon an Event of Default the [Debtor]
grant[s] [Western Surety] a security interest in all property, rights, and assets of the [Debtor],
including, but not limited to, all inventory, equipment, . . . , contract rights and proceeds . . . .” It
goes on to state that the “Agreement shall constitute a Security Agreement and a Financing
Statement for the benefit of [Western Surety],” and the “[Debtor] authorize[s] [Western Surety] .
. . to file this Agreement . . . to describe the Collateral covered by such filing.”
        Among the Bonded Contracts was the Debtor’s contract to serve as a subcontractor to the
general contractor—Radford & Radford, Inc.—on the construction of the Student Center at West
Virginia School of Osteopathic Medicine in Lewisburg, West Virginia (the “Project”).                  In
furtherance of its contract in that regard, the Debtor contracted with various other subcontractors,
laborers, and materialmen. The parties stipulate that the Debtor ceased operating and abandoned
its work on the Project no later than May 9, 2016. Ultimately, Western Surety paid various
subcontractor claims against the Debtor’s bond and provided Radford & Radford with a substitute
contractor to complete the Project. On September 9, 2016, Western Surety filed a UCC financing
statement with the West Virginia Secretary of State (“WVSOS”) claiming a lien on the Debtor’s
assets, and the Debtor filed its voluntary Chapter 7 petition on November 15, 2016.




3
  To be clear, the Debtor was not the only “Indemnitor” as defined in the GIA. In disposing of
the parties’ dispute, however, the court focuses on only the Debtor’s role in that regard because it
and Western Surety are the only necessary parties before the court.
                                                   3
Case 3:17-ap-03015       Doc 32     Filed 03/13/19 Entered 03/13/19 17:18:50              Desc Main
                                    Document     Page 4 of 6


                                             III.ANALYSIS
       The trustee asserts that he is entitled to summary judgment on his action under § 547 of the
Bankruptcy Code because Western Surety’s perfection of its security interest in the Debtor’s
property constitutes a preferential transfer. He therefore asks the court to avoid Western Surety’s
lien against the property and any proceeds therefrom. Western Surety opposes the trustee’s motion
and asserts that it is entitled to summary judgment because its interest in the Debtor’s collateral
predated the 90-day preference period upon which the trustee relies. Specifically, Western Surety
contends that the relevant transfer here—the assignment of the Debtor’s personal property, among
other things—occurred upon the Debtor’s default based upon provisions of the GIA; not when it
recorded its security interest with the WVSOS. As a result, Western Surety contends, the trustee
is not entitled to summary judgment because its interest in the Debtor’s property arose before the
90-day preference period and the transfer at that time was not for an antecedent debt because the
debt arose simultaneous with the transfer.
       Having considered the parties’ respective arguments, the court finds it appropriate to grant
the trustee summary judgment on the narrow scope of his complaint and order supplemental
briefing on Western Surety’s motion for summary judgment. Specifically, the gist of Western
Surety’s opposition to the trustee’s motion and the basis for its own motion is that a transfer—the
assignment under the GIA—occurred before the 90-day preference period provided by §
547(b)(4)(A) of the Bankruptcy Code. Western Surety asserts that the assignment defeats the
trustee’s claim both because it is beyond the 90-day lookback and because it occurred
simultaneously with the creation of the Debtor’s debt to Western Surety. Seemingly every
argument made by Western Surety to defend the trustee’s motion relates to its purported
assignment. 4 It does not, for instance challenge the trustee’s motion vis-à-vis the security
agreement it recorded on September 9, 2016. Western Surety’s only argument that departs from
its contentions regarding the purported assignment is that its “security interest was perfected upon
its creation . . .” based upon W. Va. Code § 46-9-309(12); but that statute is unavailing because it
provides for perfection upon attachment of “an assignment for the benefit of all creditors of the


4
  For instance, even its assertion of an equitable lien and its reliance upon Dwyer v. Ins. Co. of the
State of Pennsylvania (In re Pihl, Inc.), 560 B.R. 1 (Bankr. D. Mass. 2016), is based upon the fact
that its interest in the subject property arose as a property interest by virtue of an assignment
provided by paragraph nine of the GIA and not a security interest by virtue paragraph 10 of the
GIA. Notably, Dwyer involved subrogation, which the court perceives is not at issue here.
                                                  4
Case 3:17-ap-03015        Doc 32     Filed 03/13/19 Entered 03/13/19 17:18:50                Desc Main
                                     Document     Page 5 of 6


transferor . . . .” Western Surety’s security interest, as recorded with the WVSOS, was not for the
benefit of all creditors. Moreover, although it may be said that the assignment was for the benefit
of some creditors, including Western Surety, Western Surety’s reliance upon § 46-9-309(12) is
misplaced because the record is clear that its assignment and its lien were not for the benefit of all
the Debtor’s creditors. The court therefore sees no basis upon which to deny the trustee summary
judgment insofar as he seeks to avoid Western Surety’s September 9, 2016 recordation of its
security interest.
        Notably, however, the purported transaction upon which Western Surety relies is separate
and distinct from the recordation of its security interest that the trustee seeks to avoid. For instance,
neither the trustee’s complaint nor his motion for summary judgment seek to avoid any purported
assignment; and for good reason given that the trustee asserts that the assignment is immaterial
because it did not convey to Western Surety any of the property liquidated prepetition or held now
by the trustee. The court, however, finds the record in that regard to be incomplete and believes
that the parties have not fully briefed Western Surety’s argument regarding the legal effect and
relevance of the assignment language in paragraph nine of the GIA. For example, does it provide
Western Surety a defense to the ultimate relief sought by the trustee by constituting a transfer
beyond the 90-day lookback period in § 547 and one for which no antecedent debt existed?
Additionally, the assignment language seems to be limited to “rights under the Bonded Contracts,
including . . . ii. all machinery, plant, equipment, tools and materials upon the site of the work or
elsewhere for the purposes of the Bonded Contracts . . . .” The trustee contends that the property
and proceeds held by the trustee are beyond the scope of the assignment given the language “under
the Bonded Contracts” and “for the purposes of the Bonded Contracts.” Western Surety counters,
for instance, that the assignment is not so narrow because there were other Bonded Contracts, but
the record at this stage does not bear that out.
        The court therefore needs additional briefing, if possible, regarding the effect and scope of
the assignment and what property is held by the trustee; or it may simply be an issue for which
disputed material facts exist. For instance, the arguments raised by Western Surety essentially
amount to a contention that the GIA transferred property interests—not simply a security interest—
in certain, if not all, of the Debtor’s personal property upon the Debtor’s default. Additionally, the
parties have not addressed the temporal aspect of the assignment. Was it perpetual or did it
dissolve upon the completion of the Bonded Contracts? Again, this analysis may also involve a

                                                   5
Case 3:17-ap-03015       Doc 32     Filed 03/13/19 Entered 03/13/19 17:18:50            Desc Main
                                    Document     Page 6 of 6


consideration of the scope of the term “Bonded Contracts,” which the record does not currently
elucidate. The court therefore finds that it cannot grant summary judgment to Western Surety
based upon its argument in that regard.
                                          IV. CONCLUSION
       Based upon the foregoing, the court finds that the trustee is entitled to summary judgment
on the explicit allegations of his complaint seeking to avoid the lien recorded by Western Surety
within the 90-day preference period. The court believes that its order in that regard, however, does
not grant the trustee ultimate relief based upon arguments raised by Western Surety. Similarly and
consistent with the court’s analysis herein, the court cannot grant Western Surety summary
judgment based upon the record before it. Rather, the court will schedule a telephonic pretrial
conference to discuss how to proceed with Western Surety’s claim. For instance, it may be that
supplemental briefing regarding the effect, scope, and duration of the purported assignment is
sufficient to resolve the extant dispute. If not, the court may need to reserve Western Surety’s
claim for factual development at trial.




                                                 6
